             Case 2:18-cv-02134-JAD-DJA Document 31 Filed 03/11/21 Page 1 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Lamalsikou Lowe,                                         Case No.: 2:18-cv-02134-JAD-DJA

 4             Plaintiff
                                                                 Order Adopting Report
 5 v.                                                           and Recommendation and
                                                                    Dismissing Case
 6 Metro Police Department, et al.,
                                                                        ECF No. 30
 7             Defendants

 8

 9            Pro se prisoner Lamalsikou Lowe brought this civil-rights action under 42 U.S.C. § 1983

10 to redress events he alleges occurred at the Clark County Detention Center. Screening left him

11 with Fourteenth Amendment due-process and excessive-force claims against a single Las Vegas

12 Metropolitan Police Department sergeant and yet unidentified Doe defendants, none of whom

13 has been served. On February 16, 2021, the magistrate judge entered a report and

14 recommendation that this action be dismissed without prejudice based on Lowe’s failure to serve

15 any defendant within the service-completion deadline of Fed. R. Civ. P. 4(m). 1 Objections to

16 that recommendation were due by March 2, 2021, and Lowe neither filed objections nor moved

17 to extend the deadline to do so.

18            FRCP 4(m) requires service of the summons and complaint to be completed within 90

19 days of the complaint’s filing, and “[i]f a defendant is not served within 90 days after the

20 complaint is filed, the court—on motion or on its own after notice to the plaintiff—must dismiss

21 the action without prejudice against that defendant or order that service be made within a

22

23
     1
         ECF No. 30.
              Case 2:18-cv-02134-JAD-DJA Document 31 Filed 03/11/21 Page 2 of 3




 1 specified time.” 2 Rule 4(c)(1) further makes it clear that “[t]he plaintiff is responsible for having

 2 the summons and complaint served within the time allowed under Rule 4(m).” 3

 3             District courts have the inherent power to control their dockets and “[i]n the exercise of

 4 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. 4 A

 5 court may dismiss an action based on a party’s failure to prosecute an action, failure to obey a

 6 court order, or failure to comply with local rules. 5 In determining whether to dismiss an action

 7 on one of these grounds, the court must consider: (1) the public’s interest in expeditious

 8 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

 9 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the

10 availability of less drastic alternatives. 6

11             The first two factors, the public’s interest in expeditiously resolving this litigation and the

12 court’s interest in managing its docket, weigh in favor of dismissal of the plaintiff’s claims. The

13 third factor, risk of prejudice to defendants, also weighs in favor of dismissal because a

14 presumption of injury arises from the occurrence of unreasonable delay in filing a pleading

15 ordered by the court or prosecuting an action. 7 A court’s warning to a party that his failure to

16
     2
         Fed. R. Civ. Proc. 4(m).
17
     3
         Fed. R. Civ. Proc. 4(c).
18   4
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
     5
19   See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
20 comply   with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
   41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
21 keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
   1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
22 1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
   6
     Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
23 Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
     7
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).

                                                          2
              Case 2:18-cv-02134-JAD-DJA Document 31 Filed 03/11/21 Page 3 of 3




 1 obey the court’s order will result in dismissal satisfies the fifth factor’s “consideration of

 2 alternatives” requirement, 8 and that warning was given here. 9 The fourth factor—the public

 3 policy favoring disposition of cases on their merits—is greatly outweighed by the factors

 4 favoring dismissal.

 5            Because plaintiff has not demonstrated that process has been served on any defendant

 6 within the time prescribed by FRCP 4(m), and no objections were filed to the report and

 7 recommendation for dismissal, IT IS THEREFORE ORDERED that the report and

 8 recommendation for dismissal [ECF No. 30] is ADOPTED, this case is DISMISSED

 9 without prejudice under FRCP 4(m), and the Clerk of Court is directed to ENTER

10 JUDGMENT accordingly and CLOSE THIS CASE.

11

12                                                            _________________________________
                                                              U.S. District Judge Jennifer A. Dorsey
13                                                            Dated: March 11, 2021

14

15

16

17

18

19

20

21

22

23   8
         Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
     9
         ECF Nos. 24 (4(m) dismissal notice), 30 (R&R).

                                                      3
